 
February 10, 2009

 
Aftersoft Group, Inc.
Regus House
Heronsway Chester Business Park
Chester, CH4 9QR
United Kingdom




Re:  Waiver and Amendment #2


Dear Sirs:


Reference is made to (a) the Revolving Credit and Term Loan Agreement dated as
of December 21, 2007 (the “Loan Agreement”) by and between ComVest Capital, LLC
(the “Lender”) and Aftersoft Group, Inc. (the “Borrower”), and (b) the Revolving
Credit Note dated December 21, 2007 in the maximum principal amount of
$1,000,000 issued by the Borrower to the Lender (the “Revolving Credit
Note”).  All capitalized terms used herein without definition have the
respective meanings ascribed to them in the Loan Agreement.


The Lender hereby confirms the Borrower’s advice that the Borrower is not in
compliance with Section 6.17 of the Loan Agreement for the four (4) consecutive
quarters ended December 31, 2008.  The Lender hereby waives compliance with
Section 6.17 of the Loan Agreement for the four (4) consecutive quarters ended
on December 31, 2008, provided that such waiver is limited to such four (4)
quarter period and shall not constitute a waiver or amendment of Section 6.17
with respect to any other period or any other provision of the Loan Agreement in
any other respect.


In consideration of the foregoing waiver, the Borrower has agreed (and, by its
signature below, hereby confirms) that the minimum interest rate under the
Revolving Credit Note shall, effective as of February 1, 2009, be increased from
9.5% per annum to 11% per annum (and, by reason thereof, the words “nine and
one-half (9.5%) percent” contained in clause (b) of the first paragraph of the
Revolving Credit Note are hereby replaced with the words “eleven (11%) percent”
effective as of February 1, 2009); provided, however, that if the Borrower
hereafter demonstrates, to the Lender’s reasonable satisfaction, restored
compliance with Section 6.17 of the Loan Agreement as of the close of any fiscal
quarter ending on or after March 31, 2009, then the minimum interest rate under
the Revolving Credit Note shall be restored to 9.5% per annum effective as of
the first day of the calendar month next succeeding the Borrower’s demonstrated
quarter-end compliance with such Section 6.17.  This waiver and amendment may be
attached to and shall form a part of the Revolving Credit Note; and, upon
request of the Lender at any time, the Borrower shall execute and deliver an
amended and restated Revolving Credit Note setting forth the modified interest
rate herein provided.
 

--------------------------------------------------------------------------------


 
Except as expressly set forth herein, all of the terms and conditions of the
Loan Agreement, the Revolving Credit Note and the other Loan Documents remain
unchanged and in full force and effect.


This waiver and amendment may not be modified or amended except pursuant to a
further written agreement signed by the party to be charged therewith.
 

       
Very truly yours,
 
COMVEST CAPITAL, LLC
         
 
By:
/s/ Gary E. Jaggard      
Gary E. Jaggard
Managing Director
                 

 
 
Acknowledged, Confirmed and Agreed To:
 
AFTERSOFT GROUP, INC.

            By:
/s/ Ian Warwick
   
 
   
Name:  Ian Warwick
Title:  President and CEO
   
 
   
 
   
 
 

 
 
2

--------------------------------------------------------------------------------

